DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/27/2022 has been entered. Claims 1-2, 4-11 and 13-20 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/18/2022.

Claim Objections
Applicant is advised that should claim  be found allowable, claim  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandmeier (US 20080253876 A1) in view of Hainer (US 3262593 A).
Regarding claim 1, Sandmeier discloses a robotic apparatus see Fig. 1, 1) comprising: a first guide rail (7) for guiding movement in two directions (6); an elongate support (2) attached to the first guide rail such that the elongate support is movable along the first guide rail in the two directions and rotatable at each position along the first guide rail (via 3), wherein the elongate support comprises a second guide rail (23); a first limb (9, 12) attached to the second guide rail of the elongate support such that the first limb is movable along the second guide rail (11), wherein the first limb is extendable and retractable (13); a second limb (14) pivotably attached to an end of the first limb such that the second limb is pivotable about the end of the first limb (about axis 15); an end effector mount (see Fig. 1, upper portion of 18 closest to 16) located at an end of the second limb such that the end effector mount is rotatable at the end of the second limb (about axis 17); and a plurality of driving mechanisms to drive movements of the elongate support, the first limb, the second limb, and the end effector mount (see paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown. The manipulator gripper 18 is likewise powered by means of an electric motor to rotate about the axis of rotation 17 of the jointing link 16); wherein the rotation of the elongate support (2) at the position along the first guide rail (lower 7) is driven by one of the plurality of driving mechanisms (paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown). Sandmeier fails to disclose a third guide rail attached to the elongate support to guide movement of the elongate support in the two directions that the elongate support is movable along the first guide rail. However, Hainer teaches a third guide rail (see Fig. 1, 24) attached to the elongate support (28) to guide movement of the elongate support in the two directions (left to right in the figure) that the elongate support is movable along the first guide rail (20). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sandmeier with a third guide rail, as taught by Hainer, to provide a support structure which is adapted to support and maintain a mechanical arm manipulator system at a desired position (see column 1 lines 63-66); to provide a support structure adapted to be mounted for relative movement along a pair of horizontal rails, in such a manner that the rails will not tend to spread apart when a couple parallel to the wall, is exerted against the support structure (see column 1 lines 67-72);  to provide a mechanism for use with a vertical bridge or mast supported on a vertical wall-mounted rail system, which will transmit moments placed on the bridge into the rail system without spreading the rails apart (see column 2 lines 1-5); and to provide a mechanism for use with a rail-mounted bridge member, having a boom system attached thereto, which will transmit moments imposed on the bridge member by movement of the boom system through a horizontal plane, into the rail system (see column 2 lines 14-18). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing a third rail since one of ordinary skill in the art would have known that when the first arm is moved to the top of the elongate support, the second arm is attached to a fully extended first arm and the end effector is holding a work load, significant force is applied to the rails. Providing a third rail provides extra support and prevents damage and/or deformation of the rails. The combination of Sandmeier and Hainer would result in every element between the elongate support (2) of Sandmeier and the first guide rail (7) of Sandmeier would be duplicated at an upper portion of the elongate support (2) of Sandmeier, which would result in two guide rails (7), two main carriages (5) and two rotary plates (3), and the motors which drive them, and two unlabeled support elements between (3) and (2) . Finally, the combination would necessarily result in the following limitations: the elongate support (Sandmeier, 2) is rotatable at each position along the third guide rail (Sandmeier, upper 7 via 3; Hainer, 24), and the rotation of the elongate support (Sandmeier, 2) at the position along the third guide rail (Sandmeier, upper 7) is driven separately by another one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown). 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is driven by one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) and the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7) is driven separately by another one of the plurality of driving mechanisms (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown).  
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via lower 3) of the elongate support (Sandmeier, 2) at the positions along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via upper 3) of the elongate support (Sandmeier, 2) at the positions along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the rotation of the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the rotation of the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the rotation of the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).    
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).  
Regarding claim 7, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in size of the apparatus of Sandmeier would not cause the apparatus to perform any differently.  
Regarding claim 8, Sandmeier discloses an end effector (see Fig. 1, bottom portion of 18) attached to the end effector mount (upper portion of 18) is able to reach within a working space of length 1m, width 1m and height 1m around a part of the robotic apparatus (see Fig. 1, wherein the end effector (bottom of 18) is able to reach within a working space about itself). Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in size of working space of Sandmeier would not cause the apparatus to perform any differently.  
Regarding claim 9, Sandmeier discloses the first limb (9, 12) is attached to the second guide rail (23) of the elongate support (2) such that pivoting movement of the second limb (14) in at least one direction (to the right in the figure) is not obstructed by the elongate support (see Fig. 1).  
Regarding claim 10, Sandmeier discloses the elongate support (2) is rotatable at each position (via 3) along the first guide rail (7) to an angle such that the first limb (9, 12) and/or the second limb (14), when extended, do not extend beyond a restricted working space around a part of the robotic apparatus, wherein the restricted working space is defined as a predetermined dimension with respect to the part of the robotic apparatus (The apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. Since the manipulator of Sandmeier is controlled by remote, the user can inherently not extend the manipulator into restricted work spaces).
Regarding claim 11, Sandmeier discloses the elongate support (2) is rotatable at each position (via 3) along the first guide rail (7) to an angle such that the first limb (9, 12) and the second limb (14) including the end effector mount (upper portion of 18) with or without an end effector (lower portion of 18) mounted to the end effector mount, when extended, do not extend beyond a restricted working space around a part of the robotic apparatus, wherein the restricted working space is defined as a predetermined dimension with respect to the part of the robotic apparatus (The robotic apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. Since the manipulator of Sandmeier is controlled by remote, the user can inherently not extend the manipulator into restricted work spaces).
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via lower 3) of the elongate support (Sandmeier, 2) at the positions along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the rotation (Sandmeier, via upper 3) of the elongate support (Sandmeier, 2) at the positions along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the rotation of the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the rotation of the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the rotation of the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).
Regarding claim 15, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the first guide rail (Sandmeier, lower 7) is configured with stronger drive than the driving mechanism (Sandmeier, paragraph [0020], wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown) driving the movement of the elongate support (Sandmeier, 2) along the third guide rail (Sandmeier, upper 7; Note that the apparatus of Sandmeier is disclosed as a manipulator. Dictionary.com defines a manipulator as “a mechanical device for the remote handling of objects or materials in conditions not permitting the immediate presence of workers”. In view of the definition, the motor driving the elongate support (2) along the first guide rail (lower 7) can be controlled individually. As a result of the combination of claim 1 above, the motor driving the elongate support (2) along the third guide rail (upper 7) can be controlled individually as well. As such, providing power only to the motor driving the elongate support along the first guide rail would necessarily have a stronger drive than a motor with no power. Therefore, the prior art is capable of performing the required limitations).

Response to Arguments
Applicant' s arguments filed 04/27/2022 with respect to the 102(a)(1) and 102(a)(2) rejection in view of Bohme have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Sandmeier in view of Hainer fail to disclose or suggest at least the claimed feature of “wherein the rotation of the elongate support at the positions along the first guide rail is driven by one of the plurality of driving mechanisms and the rotation of the elongate support at the positions along the third guide rail is driven separately by another one of the plurality of driving mechanisms”, the Examiner respectfully disagrees. 
The Examiner notes that Hainer was relied upon for the teaching, suggestion and motivation for providing an additional guide rail, i.e., the third guide rail in the claims. There is no indication in the rejection of claim 1 that Hainer was relied upon for teaching an additional driving mechanism to rotate the elongate support along the third guide rail. As noted in the rejection of claim 1 above, the combination of Sandmeier with the additional guide rail of Hainer would result in a duplication of parts of Sandmeier. More specifically, two guide rails (7), two carriages (5), two rotary plates (3) and two unlabeled support elements between (3) and (2). Paragraph [0020] of Sandmeier reads “wherein  the rotary plate 3, main carriage 5, vertical carriage 9, horizontal extension arm 12 as well as the articulated arm 14 are powered by electric motor about or along the corresponding axis, the electric motor drive belonging thereto not being shown”. The duplication of the rotary plates (3), which each comprise an electric motor, would result in the following claim limitations: wherein the rotation of the elongate support at the positions along the first guide rail is driven by one of the plurality of driving mechanisms and the rotation of the elongate support at the positions along the third guide rail is driven separately by another one of the plurality of driving mechanisms. 
MPEP 2141(II)(C) states "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ. Id. at 418, 82 USPQ2d at 1396. In this instance, one having ordinary skill in the art would readily recognize that when proving a second guide rail, as taught by Hainer, to Sandmeier, elements of Sandmeier would need to be duplicated. First, a second guide rail (7) would need to be provided above the manipulator (1) and rotated such that the manipulator can travel along the guide rail. Second, the carriage (5) would need to be duplicated to enable the manipulator to travel horizontally along the guide rail (7). Third, the rotary plate (3) would need to be duplicated to enable the manipulator to rotate. Finally, the unlabeled support plate between (2) and (3) would need to be duplicated to connect the manipulator to the rotary plate. According to paragraph [0020] of Sandmeier, the rotary plate (3) is powered by an electric motor. Therefore, the duplication of parts would necessarily result in a driving mechanism that would rotate the elongate support along the third guide rail. 
Applicant appears to argue that even if a second rotary plate (3) is provided, there is no reason why one of ordinary skill in the art would provide another driving mechanism. As noted above, the rotary plate (3) of Sandmeier comprises a driving mechanism. However, the Examiner will provide a response to the argument above. In order for Applicant’s arguments to be valid, one having ordinary skill in the art would have to purposely remove the driving mechanism from the rotary plate (3) before assembly. Paragraph [0014] of the instant application reads “The sixth driving mechanism 115 is optional because the rotational movement of the elongate support 104 about the longitudinal axis 103 of the elongate support 104 at each position on the third guide rail 114 and at each position on the first guide rail 102 can actually be driven by just one driving mechanism”. One having ordinary skill in the art would be presented with only two options: (1) keep the driving mechanism intact, or (2) remove the driving mechanism. Given only two limited options, one having ordinary skill in the art would be motivated to try both options. It is well known in the art to provide multiple motors to reduce the load on a single motor and/or to provide a backup in case of a single motor failure. While Applicant provides motivation to use two driving mechanisms in paragraph [0014] of the instant application, “to provide more precise movement and better handling of fast speed movement of the elongate support 104”, the motivation does not provide any unexpected results. Therefore, one having ordinary skill in the art would be motivated to try both a rotary plate with and without a motor, however, providing a second motor does not provide any unexpected results and only requires routine skill in the art.
Given the arguments presented above, the combination of Sandmeier and Hainer disclose each and every limitation of the claims and the rejection stated in the Non-Final rejection of 02/18/2022 is maintained.   
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658